Citation Nr: 0315897	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.




THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the knees, claimed as secondary to the service-connected 
lipoid nephrosis, with history of nephrotic syndrome and 
hypertension.

2.  Entitlement to an increased rating for the service-
connected lipoid nephrosis, with history of nephrotic 
syndrome and hypertension, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1968 to November 
1990.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the RO.  

The veteran testified at personal hearings before the 
undersigned Veterans Law Judge in May 1998 and in March 2003.  

The case was remanded by the Board to the RO in August 1998 
and February 2001 for additional development of the record.  



REMAND

The veteran contends that he suffers from a bilateral knee 
disorder that is attributable to persistent edema from 
treatment of his service-connected lipoid nephrosis.  

The veteran further contends that his service-connected 
lipoid nephrosis is more disabling than as currently rated.  
More specifically, the veteran maintains that he has had a 
greater frequency of relapses and that the remission period 
between relapses has grown shorter.  

Additionally, the veteran reports that each relapse produces 
sudden weight gain due to edema, elevated blood pressure, 
albuminuria, shortness of breath, protein loss, lethargy, 
lower back pain and chest pain.  The veteran indicated that 
he must take a considerable amount of sick leave due to the 
disability.  

Finally, the veteran asserts that the evidence shows that his 
renal function is deteriorating.  

In conjunction with his claims, the veteran was examined by 
VA in March 1995.  At that time, the veteran's genitourinary 
system was normal.  The impression was that of lipoid 
nephrosis, by history and chondromalacia of the knees.  No 
etiology of the chondromalacia was noted.  

The veteran was afforded another VA orthopedic examination in 
March 1999.  The examiner's impression was that of bilateral 
knee pain, etiology undetermined.  The examiner stated that 
there was no evidence uncovered that would show his present 
symptomatology was related to previous steroid use.  

The veteran was also afforded a VA genitourinary examination 
in March 1999.  The examination was essentially unremarkable 
and the diagnosis was that of lipoid nephrosis by history.  A 
nephrology evaluation was recommended.  

In March 1999, a VA nephrologist reviewed the veteran's 
claims file and noted a diagnosis of nephrotic syndrome 
secondary to minimal change disease with frequent relapses 
with stable renal function and with serum creatinine levels 
remaining in the normal range.  

A May 2000 addendum to the March 1999 VA examination noted 
that the veteran complaints of having headaches, hypertension 
x 6 years and stomach pains x 3-4 years.  The veteran could 
not lose weight and had persistent edema.  

The examiner noted that the veteran had nephrotic syndrome 
and that he was being evaluated by a private doctor.  The 
test results indicated that the veteran's kidney function was 
normal, but that he still had nephrotic syndrome and had 
chronic steroid usage syndrome.  

The case was remanded again in February 2001 for additional 
development of the record to include that of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
scheduled the veteran for additional VA examinations to which 
the veteran failed to report.  

At his recent personal hearing before the undersigned 
Veterans Law Judge, the veteran indicated that he not 
received notice to report for the scheduled examinations and 
would report for any subsequent examinations.  There is no 
indication in the record that the RO did not send the notice 
of examinations to the correct address of record.  

Nonetheless, the Board finds that the additional examinations 
are necessary to resolve the claims of service connection and 
for increase.  In particular, the examiner should opine as to 
whether it is as least as likely as not that the veteran 
suffers from chondromalacia of both knees due to the service-
connected lipoid nephrosis.  

Additionally, the examiner should comment on the current 
extent and severity of the veteran's service-connected lipoid 
nephritis in terms of the criteria for rating renal 
dysfunction.  

In particular, the evidence shows that the veteran has 
frequent recurrences of the nephrosis and suffers from 
persistent edema.  

In addition, the veteran testified that he received treatment 
from a private doctor for the service-connected nephrosis and 
agreed to provide the medical records showing treatment from 
the private doctor.  The veteran should again be asked to 
provide these documents.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected lipoid 
nephrosis disability since service, which 
have not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  These records 
should include those identified by the 
veteran at his personal hearing in March 
2003.  In addition, the RO should obtain 
copies of all VA treatment records of the 
veteran, which are not currently in the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current severity of the 
service-connected lipoid nephrosis 
disability in terms of the Rating 
Schedule.  All indicated tests should be 
conducted.  The examiner should determine 
whether the veteran has constant 
albuminuria and/or definite decrease in 
kidney function to meet the criteria for 
a rating in excess of 30 percent under 
the Diagnostic Codes pertaining to the 
genitourinary system.  A copy of the 
rating criteria should be provided to the 
examiner.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and likely 
etiology of the chondromalacia of the 
knees.  All tests, including x-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
that the veteran has current bilateral 
knee disability due to the service-
connected lipoid nephrosis.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA is completed.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




